Case: 14-60905      Document: 00513337859         Page: 1    Date Filed: 01/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60905
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 11, 2016
RONNIE MCGEE,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant,

v.

LIEUTENANT ROBERT STURDIVANT; CORRECTIONAL OFFICER
STEVEN TYLER; CORRECTIONAL OFFICER RODERICK LEWIS,

                                                 Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:13-CV-90


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Ronnie McGee, Mississippi prisoner # K4515, appeals the judgment
entered in favor of the named defendants in his 42 U.S.C. § 1983 suit.
However, his appellate brief fails to comply with Federal Rule of Appellate
Procedure 28(a)(8) as it is entirely devoid of any citations to documentary
evidence or legal authority. See Brinkmann v. Dallas County Deputy Sheriff



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60905   Document: 00513337859    Page: 2   Date Filed: 01/11/2016


                               No. 14-60905

Abner, 813 F.2d 744, 748 (5th Cir. 1987) (stating that appellant’s failure to
identify any error in lower court’s analysis is the same as if he had not
appealed); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (“Although we
liberally construe the briefs of pro se appellants, we also require that
arguments must be briefed to be preserved.”) (internal quotation marks and
citation omitted).   Accordingly, the judgment of the district court is
AFFIRMED.




                                     2